Citation Nr: 0312605	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  01-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






REMAND

The veteran served on active duty from February 1944 to May 
1946, from April 1947 to April 1950, from April 1950 to 
December 1960, and from January 1961 to February 1965.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 RO rating decision which, in 
pertinent part, denied service connection for heart disease.  

In and after April 2002 the Board undertook additional 
development of the evidence on the issue on appeal, pursuant 
to the authority granted by 38 C.F.R. § 19.9(a)(2)(2002).  
The development has been completed.  However, the Board's 
development regulation was recently invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Therefore, a 
remand to the RO is required for the following action.

After assuring that there has been 
compliance with the notice requirements 
of the Veterans Claims Assistance Act of 
2000 (VCAA), and after performing any 
other development it deems warranted, the 
RO should readjudicate the claim for 
service connection for heart disease, 
taking into account all evidence received 
since the March 2001 supplemental 
statement of the case.  If the claim is 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


